 WALTHAM LIME & CEMENT CO.523Waltham Lime&Cement Co.andInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local379. Case 1-CA-5804March 19, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAaminer's credibility findings are not contrary to the clearpreponderance ofall relevant evidenceAccordingly, we findno basis fordisturbing thosefindingsStandardDry Wall Products,91 NLRB 544, cnfd 188 F 2d 362(CA 3)3Delete fromparagraph 2(b) of the TrialExaminer'sRecommendedOrderthat part thereof whichreads "to be furnished"and substitutetherefor"on forms provided"TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn November 27, 1967, Trial Examiner A. Nor-man Somers issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take. certain affirmative action, as set forth inthe attached Trial Examiner's Decision, The TrialExaminer also found that the Respondent had notengaged in certain other alleged unfair labor prac-tices and- recommended dismissal of those allega-tions of the complaint. Thereafter, the Respondentand the General Counsel filed exceptions and sup-porting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated, itspowers in connection with this case to a three-member panel.The, Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions and supporting brief, the General Counsel'sexceptions and supporting brief, and the entirerecord in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Waltham Lime & Ce-ment Co., Waltham, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.'°The Respondent's requestfor oralargument is denied,as the record, in-cluding theexceptions and supporting brief,adequately presentsthe issuesand the positions of the parties3 These findingsand conclusions are based,in part, upon credibilitydeterminationsof the TrialExaminerto which theRespondent has ex-cepted Aftera careful reviewof the record, we conclude that the Trial Ex-A. NORMAN SOMERS, Trial Examiner: This casewas heard before me in Boston, Massachusetts, onJuly 12, 1967, on complaint of the General Counselissued on March 22, 1967.' The complaint alleges(and answer denies) that Respondent invades therights of the employees in violation of Section8(a)(1), and, in violation of Section 8(a)(5), failedand refused to bargain collectively with the-Unionas the representative of Respondent's employees.The presentation consists solely of the case-in-chiefpresented by the-General Counsel, with each sideresting upon it in support of its opposing position.Respondent and the General Counsel presentedoral argument and have filed briefs, all of whichhave been duly considered.On the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, Waltham Lime & Cement Co., is aMassachusetts corporation, located inWaltham,Massachusetts, where it is engaged in the wholesalesale and distribution of cement, lime, building sup-plies,and related products. Respondent in thecourseand conduct of its business annuallypurchases from sellers or suppliers within the Com-monwealth of Massachusetts goods and materialsvalued in excess of $50,000, which originate fromoutside the Commonwealth of Massachusetts. It ishereby found that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.IL THE LABOR ORGANIZATIONINVOLVEDThe Charging Union, through Frederick J.Donovan, its secretary-treasurer and businessagent, testified that the Union permits employees toparticipatein itsorganization, and that it has con-tractswith employers covering wages, hours, andworking conditions. This was not disputed. It isfound that the Union is a labor organization withinthe meaning of the Act.'On charges filed by the Charging Union on January27, 1967170 NLRB No. 64 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE UNFAIR LABOR PRACTICEStends that 8 of these 10 werein fact signed JanuaryA. The IssuesThe General Counsel claims that Respondentviolated Section 8(a)(5) of the Act by refusing tobargain collectively with the Union, on request,though a majority of its employees in an ap-propriate bargaining unit signed cards designating,the Union as collective-bargaining representative.The authenticity of the cards was not challengedThe Union first filed with the Board a petition forrepresentation under Section 9, and the next daysent the Respondent a letter stating a majority of itsemployees had signed cards designating the Unionastheirbargaining representativeand askingRespondent to bargain collectively with it.WhileRespondent now insists that it will only bargain iftheUnion demonstrates its majority in a Boardelection, it had no communication with the Unionconcerning any basis for its refusal to bargain withtheUnion. The General Counsel contends thatRespondent engaged in conduct which invaded theemployees' rights as guaranteed by Section 7(promises of benefits, interrogation, threats), thusviolating Section 8(a)(1) of the Act. These viola-tions,the General Counsel contends, in any eventimpair the holding of a free election under the peti-tion for representation, and Respondent's refusal tobargain with the Union on the basis of the majorityshown by the cards was thus in bad faith and aviolation of Section 8(a)(5) of the Act.B.The Facts1.Preliminary elementsRespondent's officers in the operation of theplant areRobert V. Derderian, who is the pre-sident, and Robert M. Derderian, son of the pre-sident, who is the supervisor and clerk. The partiesagree that the appropriate bargaining unit consistsof:All truckdrivers, warehousemen and yardmen oftheRespondent employed at its Waltham, Mas-sachusetts, plant but excluding office clerical em-ployees, guards and supervisors as defined in Sec-tion 2(11) of the Act. The pasties also agree thatthe unit is comprised of 14 employees.During the week beginning Monday, January 23,1967 (the year in all instances is 1967, except asotherwisestated),employeeGeorgeBruggerprocured the signatures of 10 of the employees inthe unit.2 The signers were Brugger and nine otherswho signed in his presence 3 The cards are all datedJanuary 24. (However, the General Counsel con-The cards,in relevantaspect, readI, the undersigned,apply for membership in the above Union of theInternationalBrotherhood of Teamsters [etc] and voluntarily chooseand designateitas my representative for purposes of collective bar-gainingThe 10 cards are in evidence as G C Exh 5(a)-5(j), in the followingalphabeticaldesignationsof G C Exh 5 (a) George EBrugger,(b) ReneHebert, (c) Joseph F Livingston, (d) Duncan AMacKinnon, (e) John D23-a matter later discussed.)Brugger turned all 10 cards over to the Union themorning of January 25, and later that same day, theUnion filed with the Board a petition for represen-tation under Section 9(c), as earlier mentioned.The Union the next day wrote the Respondent thepreviously mentioned letter stating that a majorityof the employees have "signed cards requesting[the Union as their representatives [sic ]," and ask-ing Respondent to meet with it "for the purpose ofnegotiating a contract covering the wages, hoursand conditions of the employees." Respondentreceived the letter on January 27. Respondentnever replied to this letter. The Union's actionswould indicate that it anticipated Respondentwould not reply. For on thatsameday, January 27,the Union filed with the Board its charge in thisproceeding(supra,fn.1) that Respondent hadrefused to bargain collectively with the Union ingood faith and had otherwise invaded the rights ofitsemployees under Section 7. Union Secretary-Treasurer Donovan testified that before he filed thecharge, he received intervening information fromthe employees concerning certain conduct on thepart of Respondent to be hereafter considered. Atall events, so far as the issues raised by the GeneralCounsel are concerned, we are involved withRespondent's activities on January 24 and 25, aswell as activities occurring about March 1, whichtheGeneralCounsel claims violated Section8(a)(1). As also stated, the General Counsel claimsthat these violations also indicate that Respondentacted in bad faith in refusing to bargain with theUnion on the basis of the majority designation in-hering in the cards, thereby violating Section8(a)(5).2.The dates and the violations as claimeda.January 24: promise of benefitsR.M. Derderian,the son,called as an adversewitness by the General Counsel,testified that themorningof January 24, JosephGuisti,an employeein the unit, spoketo R. V.,the father,whereuponthe father that same morning,called the employeesto a meeting,which was held shortly after 4:30p.m., the endof the workday.The General Coun-sel, in questioning R.M., suggested that Guisti(who is not among the 10 who signed union cards,supra,fn. 3), informed the father that "the Unionwasasking out cards."R.M. denied this. Hetestified that although he was not there when Guistispoke to his father,the father immediately told himMacKinnon,(f)Paul T Pitts, (g) John E Wessell, (h) Frederick SWittington, Jr , (i) John A Farrell, and (j) Michael MacintyreIt is well recognized that authorization cards may be introduced inevidence and authenticated by one in whose presence the cards weresigned SeeN L R B v Economy Food Center, Inc ,333 F 2d 468, 471(C A7), Colson Corporation v NLRB,347 F 2d 128, 134 (C A 8), certdenied 382 U S 904,N L R B v Howard-Cooper Corporation,259 F 2d558,560 (C A 9) WALTHAM LIME & CEMENT CO.of what Guisti had said.' The son testified his fathertold him that Guisti had merely asked the father tohold the meeting, and thereupon father and son un-derstood that the employees wanted to discuss araise.R.M. testified that when the employeeswanted a raise it would be Guisti who asked for it,and that this was "usually once or twice a year."R.M. testified (as did later also employeeBrugger) that in the early part of 1966, R. V., thefather, had promised the employees a pay raiseevery spring and fall. Respondent gave them a raiseinApril 1966, but when October 1966 camearound, Respondent did not give a raise and offeredno explanation. R. M. testified that the father, atthe meeting to which he called the employees onJanuary 24, told the employees that business wasbad and that the employees knew it and so no ex-planation for the failure to keep the promise hadbeen necessary.Nevertheless at the meeting on January 24, as R.M. testified, his father now promised the employeesa raise of $5, and he also promised two otherbenefits not theretofore promised. These were a fullallowance of $1.20 on uniforms (in contrast withthe allowance of only one-half then prevailing) anda contribution toward health and welfare benefits.(The employees were then paying the full premiumon the Blue Cross-Blue Shield plan, with no con-tribution by their Employer.) R. M. testified thatthe father at that meeting stated that all threebenefits would go into effect about March 1 (whichin fact they did).The General Counsel contends that the fathercalled that meeting of January.24 because he musthave known the employees had signed cards in theUnion.. To support this, the General Counsel urgesthat we credit Brugger's testimony that though thecards are all dated January 24, Brugger now re-membersthat eight of these were signed on Mon-day, which would be January 23, and that the 24thwas merely a mistake in date. In stating how hecame to invoke union aid, Brugger testified (as hadR.M. Derderian) that the raise which the em-ployees had been.promised for October 1966 hadnot beengiventhem. However, in contrast with thetestimony of R. M., that no explanation had beenthought "necessary," Brugger testified he and hisfellows were quite incensed over the denial of theraise and the failure to explain it. (Brugger, in_ theexplanation he gave the Derderians on January 25,when Respondent asked him why he was trying toget, the .Uniorl ^ in, explained that "the boys werepretty head' up about this.") That resentment didnot. take,-the, form of turning to the Union for aiduntil' afterJanuary 16. -On- that day Bruggersustaineda disability which kept him off the jobuntil - his return to work about March 1. Bruggertestified that.a;few, days before he was disabled onaNeither the father nor Guisti testified The six witnesses in the casewere all called by the General Counsel (As stated; all parties in the caserested on the General Counsel's case-in-chief.)In that order,the six who525January 16, in speaking with the fellow employeesthey "had decided we should either get a betterdeal from the Company or go union." But it wasafter his injury that he was in contact with theUnion and obtained the cards to procure the signa-tures to the Union. He could not specify when hegot these cards other than that it was betweenJanuary 16 and the 23rd. As the cards show, all 10were dated January 24. As stated, Brugger testifiedeight were signed Monday, which was the 23rd, butmistakenly dated January 24th, and. the remainingtwo (G.C. Exh. 5(i) and(j), supra,fn.3) weresigned January 25, but he testified they were datedthe 24th because the other eight were so dated.Since Brugger, because of his injury, was not atwork on the 24th, he had not been at, Respondent'smeeting of that date. However, -he testified helearned about it within minutes after it was held,because fellow employees called him about it, saidthey were not satisfied, and told him "to go aheadwith the union deal and turn the cards in" (which,as stated, he did on the morning of January 25).The three other employees who testified in this case(supra,fn.4) corroborated Brugger's version ofhaving signed on the 23rd. Jack MacKinnon, theonly one in that three who was at that meeting ofthe 24th, testified that that meeting occurred on theday after he signed his card. And Pitts and DuncanMacKinnon, who had been on road duty on the24th, testified that the following morning, the 25th,a conversation that the father had with the em-ployees (to be later described) occurred 2 daysafter they signed their cards.At any rate, whether the eight cards were signedthe 24th, as they are dated, or the 23rdas is nowtestified, there is no specific testimony in the casethat at the time Respondent met. with its employeeson January 24, Respondent either had been told orknew that the employees had signed union cards.The General Counsel merely contends that suchknowledge on Respondent's part is the only validinference to be derived from the timing of themeeting the father called on' the 24th and thepromises he gave on that 'day. Whether the in-ference is to be sustained 'will be considered in theconclusionary discussion.The testimony contains only two references atthat meeting to unionism in whatever connotation.The first was by R. M. The General Counsel askedhim whether at the meeting on January 24, "therewas a comparison made-with, wage, rates paid atcompanies that were unionized," to which R., M.replied, "I think the subject came up;" but casuallyand during a discussion of what Respondent's com-petitorswere paying: The other- was by JohnMacKinnon. He:testifled that "as far as I can re'call,"-R. V., the ,father, after promising the-em-testified were. R M Derderian, of the Company, Donovan, secretary-trea-surer of the Union, and the following four employees. George E Bragger,John D MacKinnon,Paul TPitts, and Duncan A MacKinnon 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees a raise of $5, said that he "didn't want nosuch thing as a union in the Company."b. January 25Respondent's Conversation with the EmployeesOther than BruggerAt the start of the workday on the 25th, - thefather asked the employees if they were satisfiedwith the meeting he held yesterday,and they saidthey were.Pitts and D. MacKinnon,although theyhad missed the previous day's meeting,had ap-parently gotten the drift of that meeting of theprevious day. R.V., elaborating on the reason forthe "bad business"now prevailing,spoke about thewar in Vietnam as explaining why building con-struction had fallen off,and, Pitts and D.MacKin-non testified that the father also told the em-ployees,in substance,that at this time"he didn'tthink he was ready to have the union come into hiscompany."Respondent's Conversations with EmployeeBrugger First in Town and then in Respondent'sOfficeOn that same morning of the 25th,Brugger aboutan hour or so after turning over the 10 signed cardsto the Union,encountered the Derderians. Bruggerwas then in the car of a fellow employee and hadstopped for a while at a dealer's (International Mo-tors)to look at some trucks that Respondent hadrecently bought(because the fellow employee an-ticipated being assigned to drive one of them).While the two employees were there,the Derderi-ans came by.They asked that Brugger ride insteadin their car,and they would take him to where hewas going. Brugger then joined them.Brugger's account of his conversation with theDerderians both at the car and later at Respon-dent's quarters was not denied.Brugger testifiedthat while they were driving:Mr. Derderian asked-Robert V. asked mewhat was bothering me and I said nothing andhe said, "Oh, get off it you know what I mean,you have been passing out union cards" and Isaid yes I was.They then drove on to the plant(instead of towhere Brugger had been headed).There they tookBrugger to the downstairs office,and had a conver-sation with him that'lasted about 3 hours.R. V., thefather,asked Brugger if he was"trying to get theunion in." Brugger confirmed this, and,R. V. asked"why."-Brugger,as earlier stated,replied that theemployees had not been given the raise expectedsince last October with no explanation being given,and "the boys were pretty head up about this." Thefather,substantially in the manner he had told theemployees at the plant the day before, told Brugger"business was slow." He added he was incurringheavy expenses, and that Respondent "didn't thinkthey were quite ready for the Union yet." Thefather reminded Brugger that-during a layoff he hadkept Brugger on -while he had laid off "fellows ...that were there before [Brugger]."5 The father saidthat if such a layoff occurred again, "and we wereunion,he (Brugger) would be one of the first togo." Brugger replied he realized this, and:... then the son said that if we were union, ifthe shop did go union'that they would cut thehours and they, would lay off any chance theyhad to lay the help off.Toward the end of the talk (while the son was an-swering a call in the office above) Brugger told thefather that he "wanted to lay [his] cards on the ta-ble, that the union cards had been signed by ten outof twelve drivers and they had been turned into theunion office about a couple of hours- before."Bruggertestified that the father sighed deeplywithout replying, and when the son returned, heasked Brugger to repeat what he had said, andBrugger did so. The 'two then informed Bruggerthat they had had a meeting with the men the previ-ous afternoon. Brugger, as previously related,replied that he had been told about it by the mennot long after that meeting, and that they "told meto go ahead with the union deal and `turn the cardin," because they were not satisfied.-The father then asked Brugger what he wanted.Brugger, as he testified, said that from' what he un-derstood President Derderian had said atthat'meet-ing they would be raised $5 a week and would=alsobe paid the full allowance of $1.20 on the uniforms.Brugger further testified that he "asked- him [thefather] for at least three dollars of Blue-Crossif notall of it," and the father replied "that he would lookinto a health and welfareas soon aspossible."c.The conversation in March the day afterBrugger's return to workBrugger, now recovered, returned to the job thefirstweek in March. On the next day, as Bruggertestified, and as was not denied, R. N. brought himdown to the office, and had a conversation withhim at which the son was not present. R. V. askedBrugger to be seated, and then` exhibited somegraphs.He showed Brugger the terms that weregoing into, effect-the wage raise of $5, the full al-lowance of $1.20 for uniforms, and a contributionof $3 a week toward the premiums of Blue Cross-Blue Shield. He added that the employees wouldalso have 5 hours "average overtime" by the end ofthe year. He asked Brugger whether he thought itwas "all right" and, "looked good on paper."Brugger replied he thought it did. R. V. shookBrugger's hand, and said, "I want every' man to bewith me 100 percent." He then- asked`Brugger-if he5Brugger'scurrentemployment began March 1966. But he had workedfor Respondenttwice before this, once `for 5 -years, and the other for 3years WALTHAM LIME & CEMENT CO.had "talked to anybody or signed any statement."Brugger replied, "no," although he had in factsigned a statement with a Board agent about a littleover a week before this. R. V. then told Brugger"they did not want the Union in, they didn't wanyany more union talk in the yard," and that "if therewas any complaint on the part of the men in re-gards to the general working conditions that(Brugger) would or could be their spokesman andif there were any complaints to come up, and seeMr. Derderian the father or son and they could beironed out that way."C. Conclusions1.The violations of Section 8(a)(1)a.Claim regarding Respondent's promises of benefitsmade on January 24On careful consideration, I conclude that theclaim that the promises made by Respondent onJanuary 24were-antiunionmotivated is notestablished by a preponderance of the evidence.Respondent's actions in assembling the employeeson that day and promising them not only the raisetheretoforedenied them in October but alsobenefits not theretofore promised, to be sure, hadan extraordinary timing. That, however, is as far asthe evidence carries us. There is no direct evidencethat on the 24th, Respondent was told that the em-ployees had joined the Union or that Respondentotherwise knew -it. Indeed, the assertion that thatkind of union affiliation even existed hinges on thetestimony, previously mentioned, that although thecards were dated January 24, eight of these werereally signed on the preceding day. I have con-sidered the testimony of Brugger to that effect andalso of the three employees that when they signed,itwas before the, day that. Respondent made thepromises, so as to bring the date they actuallysigned to January 23. On balance, it does not out-weigh the evidence that inheres in the date writtenon the cards themselves. The record shows thatBrugger's first,indication to anyone that the cardswere signed on Monday, January 23, came on July10. This was 2 days before the hearing in this case,during preparation with counsel for General Coun-"And Pitts, one of the threewitnesses(supra,fn 4) who had testified toa date they signed in relation to the time Respondent's president spoke tothe employees, admitted that as recently as a few days before the hearing inthis case, he told counsel for the General Counsel "that the day that I hadmarked down was the date that I signed it "This would make it the 24th Atthe hearing(after counsel had completed their respective examinations ofPitts) the Trial Examiner asked Pitts to look at his card The witness nowrecalled that he had signed his card and filled out all of it except the dateHe recalled that he had been part of a group of four employees in a car,outside the plant after the working shift, and that although they all signedand filled out their cards, only one among them filled in the date for all, ofthem One of those four was Brugger Pitts remembered that Brugger hadbrought the cards But he recalled the one who wrote the date for all ofthem to have been an occupant other than Brugger He was confused aboutwho that occupant was, and there is no further evidence regarding who527sel.Brugger testified before us that he realized hiserror over the date "quite a while ago and it wasjustbotheringme." Yet, the complaint of theGeneral Counsel states the date to be January 24,even though, as appears from Brugger's testimony,he had been interviewed by a Board agent and hadsigned a statement about a little over a week beforethe first of March. It thus appears that as late asover a month after" January 24, Brugger did not feelthere was an error over the dates on the cards.6One may assume that when Respondent met withthe employees on January 24, it felt that somethingwas in the air. But it need not necessarily have beenover the existence of union activity as contrastedmerely with the employees' resentment over thefailure to grant the raise. Brugger himself admittedthat there had been a long period when "the boyswere pretty head up about this" before any over-tures to the Union. If so, employee Guisti, in ap-proaching the father on the morning of the 24th,could well have acted in the same spirit in which ayear earlier, when no union had been in the picture,he asked Respondent for a meeting, which cul-minated in the employees being promised a raiseevery half year. In any event, the assumption-thatthe meeting of January 24 had no different motiva-tion from the one of the year before is as tenable asthe one which the General Counsel urges, which isthat Respondent called the meeting of January 24because it was informed or it knew that union cardshad been passed out. The General Counsel seeks tofortify this conclusion on the "small plant" theory.But even the tiniest plant cannot convey to an em-ployer information concerning an event that hasnot yet occurred. As stated, I do not feel that thereis the requisite preponderance of the evidence thatthe cards were signed earlier than the date writtenon them. Such evidence as exists on the point is tothe effect that the time of day on-which Brugger ap-peared at the parking area of the plant ' and signedup the bulk of cards was in the afternoon followingthe end of the shift.' Brugger' testified that shortlyafter Respondent held that meeting on the 24th,some of the employees complained to him on thetelephone that they were unhappy and wanted toturn over the cards to the Union. Such a call wouldhave been one to have normally impelled Bruggerat that time to have hurried over to the plant infilled in the dates Nor is there any evidence regarding who filled in thedates for the remainder of the eight who are supposed to have signed on the23rd instead of the 24th that appears on every card This widens the arc ofcoincidence in respect to the number of persons who should have been in-dependently mistaken about the date of the 24th appearing on all of thecards'Brugger testified that itwas near the plant after the shift ended that hesigned up the bulk of the eight employees who he testified signed on Janu-ary 23. (Brugger testified the first three, i.e., his,which is marked (a) ofG C Exh5 and the next two, marked(b) and(c), supra,fn 3, were signedat their respective homes,)He testifiedthe remainingfive of those eight,whose cardsare marked (d) through (h) of G.C Exh5 (supra,fn 3), weresigned in the late afternoonnearthe plant seealso the testimony,of Pitts,supra, fn 6 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder to have the cards signed for the purpose ofturning them over to the Union. The very "smallplant doctrine," which the General Counsel ad-vances to support the theory that if the employeesaffiliated with the Union, Respondent would knowit,would also suggest that if Respondent thus knewof such an affiliation on the 24th, some testimonywould have emerged affirmatively showing suchknowledge to have existed." An example appears inrespect to Respondent's conduct on the next day,the 25th. As indicated in the prior portion of thisDecision and as further discussed in the ensuingportionof the conclusionary section, Bruggertestified toRespondent's lengthy discussion withhim on the 25th, which on its face shows an aware-nessby Respondent on that day of union activity.Had the cards in fact been signed on January 23,the very knowledge of union activity which theGeneralCounsel imputes to Respondent as amatter only of inference would expectably have hadsome affirmative manifestation comparable to thedisclosure concerning the knowledge on the 25th.At all events, as I view the evidence as a whole, thetestimony of Brugger and his companions that theysigned on the 23rd does not outweigh the evidenceinhering in the date stated on the cards and thesilence concerning any error in it until the lastminute preparation for the hearing held in July.' Itbeing my conclusion that the cards were in factsigned on the date stated on them, it would followthat on January 24, when Respondent met with theemployees and promised the benefits as described,there was no motivation on its part to cause the em-ployees to abandon any affiliation with the Union,since that affiliation had not as yet occurred. Ac-cordingly, the promises made on January 24 werenot in violation of Section 8(a)(1).b.The activitiesof January25 and thefirst part ofMarch in violation of Section 8(a)(1)Respondent'sactions on the later days heredescribed,January 25 and the day after Brugger'sreturn to work in March, are in a different catego-ry.The very knowledge of union activity and affilia-tion which is shown to have been lacking on Janu-ary 24iswell shown to have existed on January 25and also the first part of March.Whether Respon-dent's statements on those days were or were notprotected by Section 8(c) (which in any event isthemain thrust of Respondent'sargument) areanother matter. But Respondent's failure to denythe explicit testimony concerning what was saidbetween Respondent and Brugger, as previouslysuggested,supra,fn.9, calls for the finding thatthese conversations occurred as Brugger described.Brugger'stestimony,concerningRespondent'sdiscussions with Respondent on January 25 and onhis return to work the first part of March, had aparticularity and definitiveness which carried per-suasion that the testimony concerning the claimedearlier date of the signing of the cards did not. AsJudge Learned Hand put it:It is no reason for refusing to accept everythingthat a witness says, because you do not believeall of it; nothing is more common in all kindsof judicial decisions than to believe some andnot all.10This applies even if the portions here discussedwere denied. If that had been denied "that wouldbe a matter to be weighed in resolving a conflict intestimony. Such weight as it might in such casehave had is rather dissipated in the face of thefailure of the person implicated to put his ownsworn version of what took place between them onthe line against that given by [the witness]."Preci-sionFittings, Inc.,141NLRB 1034, 1040. Thetestimony of the witness thus not denied by theRespondent is entitled to be credited unless it canbe said that the testimony, as Judge Hutcheson putit, "carries its own death wound."N.L.R.B. v. Rob-bins Tire & Rubber Co.,161 F.2d 798, 800 (C.A.5). This can hardly be said of Brugger's descriptionof the conversations between Respondent and him-self from the time Respondent initiated with himthe prolonged discussion of January 25 and laterthe conversation initiated with him on the first partof March. The testimony given by Brugger on thosedays is credited.Respondent in its brief writes off its statements asmere expressions of "views, argument or opinion"immuneunder Section 8(c). This is hardly so. Re-garding January 25, Respondent's statement whenBrugger entered the car at its request, "Oh, get offit,you know whatImean,you have been passingout union cards," was no casual inquiry concerningan isolated employee's interest in the Union. Thereverse appears from the 3-hour session whichRespondent initiated with Brugger. After askinghim if he was "trying to get the union in," andreceiving an affirmative answer, the father thenstressed that he had kept Brugger on during a layoffas againstolder employees but that "if we had a'The "small plant doctrine" is less than persuasive where there is noother basis for inferring knowledge See e gN L R Bv JosephAntell, Inc ,358 F 2d 880, 882 (C A I), and cases cited9The brief of the General Counsel suggests that Respondent's failure totestify or give other evidence concerning when the cards were signed forti-fies the testimony of Brugger and his three companions that they weresigned on January 23 But Respondent was hardly in a position to testifyabout it either way unless it can be said that Respondent was a participantwith Brugger in procuring the cards or should have been-which I am sureneither the Union nor the General Counsel would urgeA ditterent situation exists, however, in respect to Respondent's failureto deny the testimony regarding its conversations with Brugger on January25 and the first part of March Brugger, in his testimony, specifically im-plicated Respondent in these conversations and, as pointed out in the ensu-ing section, Respondent's failure to deny that testimony has a direct bear-ing on the finding to be found concerning what Respondent knew sinceJanuary 2510N L R B v Universal Camera Corporation,179 F 2d 749, 750 (C A2), remanded on another point 340 U S 474 WALTHAM LIME & CEMENT CO.529layoff I would ... and we were union, I (Brugger)would be one of the first to go." Brugger's state-ment that he realized this was met with the explicitwarning by the son that "if the shop did go unionthat they would cut the hours and they would layoff any chance they had to lay the help off."Respondent argues that these were mere state-mentsof* opinion connoting no threat. Citingauthorities, it contends that "efforts of the em-ployer to convey the impression that union was notbeneficial to the employees is not prohibited unlesscoercive." It claims that "threats to employeesmust be expressed." It was unequivocally expressedby the son. But even if not unequivocal the state-ment can still be coercive where it conveys that ifthe employees select a union, management will sub-ject the employees to economic detriment. Asstated inHendrixManufacturingCompany v.N.L.R.B.,321 F.2d 100, 104 (C.A. 5):It is a question of whether under the circum-stancesexisting,theemployeescouldreasonably conclude that the employer isthreatening economic reprisals if they supporttheUnion. Here, of course, statements thatbonuses, pension plans and similar financialbenefits would be cut off carried their ownseeds of coercive threat.llAs has also been stated, where "management .. .has the power to change `prophecies into-realitiessuch statements [referring to economic detrimentsif employees support the Union] whether couchedin languageof probability or certainty, tend to im-pede and coerce employees in their right to self-or-ganization, and therefore constitute unfair laborpractices. 1112In the fact of the threats thus conveyed, the inter-roation of Brugger regarding his efforts to "get theunionin," beginning with the "get off it" statementto Brugger when he was in Respondent's car washardly a casual inquiry. If not inherently coercive inthe very manner of its approach, it was clearly suchin the context of the threats that followed. Respon-dent's interrogation of Brugger and the threats ofwhat Respondent would do if the Union came inwere acts of interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act.Respondent suggests the discussion concernedbut one employee and had no extensive sig-nificance. That contention would not prevail even ifit concerned an employee with a lesser significancethan Brugger. As stated, "any expression of com-pany-' attitude even- to small groups of individualswere likely to be rapidly disseminated around aplant during the struggle of organization,"Irving° See alsoEduard Fields—Inc. v N L.R B:,325 F 2d754, 760 (C A 2),N L R B.vElias Brothers Big Boy, Inc,327 F 2d 421, 422-423 (C A 6),Santangelo& Co v N L R.B ,364 F 2d 979, 981 (C A 10),NLRB v.Moore DryKiln Co,320 F.2d 30,32 (C A 5)11N L R B. v. W. C Nabors Company,196 F 2d 272, 276 (C.A 5) cert.denied 344 U.S. 865, cited with approval inN L R.B v Geigy Company,211 F.2d 553, 557 (C A 9) cert denied 348 U S 821Air Chute Co., Inc. v. N.L.R.B.,350- F.2d 176, 179(C.A. 2), and cases cited, enforcing 149 NLRB627. The statement to Brugger would affect theother employees, and the 'character and length ofthe efforts Respondent exerted with Brugger wouldindicate that was its purpose. In the conversation,Respondent showed it was aware that Brugger wassigning up the employees and trying to get theUnion in. During that same conversation, whenBrugger told Respondent he had signed up 10 cardsand turned them over to the Union, Respondent'sfurther discussion of Brugger regarding what hewanted would indicate that Respondent was nowviewing Brugger as the spokesman of its smallforce. This is more apparent in the discussion inMarch.As previously related, when Brugger returned tothe job about the first of March, the father singledhim out again for discussion. The granting in Marchof the promises made on January 24, 1 find not tohave been a violation, since this was effectuating apromise which, as I have found, was itself legallymade.13 This, however, is not the- whole story. Thefather impressed upon Brugger that from here onBrugger should be the spokesman when there wereany complaints. Respondent stressed that he "didnot want the Union in ... or any more-union talk inthe yard," and that they were to be with, him "100percent." This was notification to the employees,through Brugger whom Respondent singled out asthe intermediary, regarding future complaints, thatalldiscussion concerning wages, conditions, orgrievances were to be handled without recourse tothe Union. This too was an interference with theirfreedom of choice as guaranteed by Section 7 andlikewise in violation of Section 8(a)(1). Further, itwas a repudiation of the principle of collective bar-gaining, and this brings us to the issue of whetherRespondent's refusal to bargain was a violation ofSection 8(a)(5).2.The refusal to bargain with the Union inviolation of Section 8(a)(5)Where a majority of employees in an appropriatebargaining unit have signed- cards designating aunion as their bargaining agent, there is an obliga-tion on the part of the employer to bargain collec-tively with the union on request, unless this refusalto do so is motivated by a good-faith doubt of theunion'smajority.14 It is well established that aunion's filing a representation petition- does not ofitself dispense with an employer's duty to bargainon the strength of the majority inhering in the" CfDivco-Wayne Industries, Inc,154 NLRB 974, 977,Price's IGAFoodliner,141 NLRB 599, 603-"Joy Silk Mills Co v. N.L R B.,185 F 2d 732, 741 (C A D C ) cert de-nied, 341 U.S 914 AccordN L R.B v Gotham Shoe Manufacturing-Co ,359 F 2d 684, 686 (C.A 2), and cases cited;N L.R B v Overnite Trans-portation Co,308 F 2d 279, 283 (C A.4), N.L.R.B v. CumberlandShoeCo_,351 F 2d 917, 920-922,NLRB v. Fosdal Electric,-357 F 2d 784(C A 7).350-9990 - 71 - 35 530DECISIONSOF NATIONALLABOR RELATIONS BOARDcards, unless the employer doubts the good faith ofthe union's majority. SeeIrving Air Chute, Inc.,149NLRB 627, 629, enfd. 350 F.2d 176 (C.A.2); IUE[S.N.C.Manufacturing Company] v. N.L.R.B.,352F.2d 361, 363 (C.A.D.C.) cert. denied 382 U.S.902. Respondent here never challenged the validityof the employees' designation of the Union as theirbargaining agent. Seesupra,fn. 3. Indeed, it neverreplied to the Union's bargaining request.Respondent has stated in this record that it willonly bargain if•the Union demonstrates its majorityin an election in a Board representation proceed-ing.However, by the unfair labor practices previ-ously described, Respondent so far impinged uponthe employees' freedom of choice as to render im-possible the holding of a free election on which itnow insists.The warning given to Brugger duringthe long discussion with him on January 25 that ifthe Unioncame inRespondent would cut hoursand lay off employees the first chance it had, com-municated as it would be expected to be to the em-ployees(Irving Air Chute v. N.L.R.B.,350 F.2d at179), would hardly be calculated to give the em-ployees a sense of security concerning how theywere to vote. A vote of yes meant the cutting ofhours and layoff at the first opportunities.Respondent stresses that its actions even if illegaltook place before the Union's demand for recogni-tion.On that score it overlooks its conversation thefirst part of March, when it again called Brugger tothe office. This time after stating the promises werenow being put into effect, Respondent adjuredBrugger in terms calculatedto be conveyed to theemployees that they were to avoid resorting to theUnion in respect to working conditions orgrievances, and to deal directly with Respondentthrough Brugger as intermediary.Yet, as the Boardpointed out inPost Houses, Inc.,161NLRB No.102, enfd. 384 F.2d 463 (C.A. 3), even if the unfairlabor practices occurred entirely before the Uniondemanded recognition, it would not of itself bedecisive of whether in refusing to bargain, theRespondent violated Section 8(a)(5). As the Boardstated (adopting the TXD at 1175) the significanceliesnot in"whetherRespondent'sconductpreceded or followed the Union's demand" but inwhether the purpose or necessary effect of Respon-dent's action was to prevent a free choice of bar-gaining representative. The course of action inRespondent's prolonged and pointed discussionswith Brugger were calculated to prevent the em-ployees from exercising a free choice in an election.In these circumstances, the only thing left was togive effect to the majority as reflected in thedesignation assigned by the cards. Since Respon-dent's failure to bargain collectively on the basis ofthe cards was not in good faith, its refusal to bar-gain with the Union was in violation of Section8(a)(5) of the Act.IV.THE REMEDYRespondent has been found to have engaged inconduct in violation of Section 8(a)(1) and (5). Itwill be accordingly recommended that Respondentcease and desist therefrom.15 As affirmative actionto effectuate the policies of the Act, it will berecommended that Respondent bargain collectivelywith the Union as representative of the employeesin the agreed bargaining unit. While that remedyflows from the refusal to bargain in violation ofSection 8(a)(5), the bargaining remedy would herebe appropriate even if there had been no technicalviolation of Section 8(a)(5) but only the violationsof Section 8(a)(1) as found. The appropriateness ofsuch remedy derives from the fact that a majorityof the employees had selected the Union as theirbargaining representative,and Respondent in thediscussions on January 25 and the first part ofMarch engaged in conduct in violation of the em-ployees' freedom of choice and in rejection of thecollective-bargaining principle.On that basis, it iswell established that the remedy calls not only for ahalt to the 8(a)(1) violations but for an affirmativebargaining requirement in order to give effect tothe choice made by the employees before theseviolations were committed. 16Upon the basisof the findings and the entirerecord, I hereby state the following:CONCLUSIONS OF LAW1.All truckdrivers, warehousemen and yardmenof Respondent employed at its Waltham, Mas-sachusetts, plant but excluding office clerical em-ployees, guards and supervisors as defined in Sec-tion 2(11) of the Act constitute an appropriate unitfor the purpose of collective bargaining, within themeaning of Section 9(b) of the Act.2.At all times since January 24, the Union hasbeen the exclusive bargaining representative of theemployees in said unit.3.By interrogating employees in respect to ac-tivity on behalf of the Union and threatening em-ployees with reductions in hours and layoff of em-ployees in the event the Union becomes the em-ployees' bargaining representative, and by refusingto bargain collectively with the Union as the exclu-sive collective-bargaining representative of the em-ployees in said unit, Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(1) and (5) of the Act affecting commercewithin the meaning of Section 2(6) and (7) of theAct.15The order should be in broad form in view of the threats made of whatRespondent would do" if the shop should go union"'6N L R B v Delight Bakery, Inc,353 F 2d 344, 347 (C A6), J CPenney, Co v N L R B,384 F 2d 479, 484-485 (C A 10),Wauccu SteelCorp v N L R B,377 F 2d 369, 373-374(C A7), International Union,United Automobile[Aero Corporation]vN L R B,363 F 2d 702, 707, fn 7(C A D C),Editorial "El Imparcial" Inc v N LR B, 278F 2d 184, 187(CA 1) WALTHAM LIME & CEMENT CO.On the foregoing findings and conclusions andthe entire record, I, pursuant to Section 10(c) ofthe Act,issuethe following:RECOMMENDED ORDERWaltham Lime & Cement Co., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating any employee regarding mem-bershipor activity on behalf of InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local379, or any other labor organization, for the pur-pose or with the foreseeable result of interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct.(b) Threatening employees to cut hours or layoff employees at the first opportunity if the Unionshould come into the plant,or threatening any em-ployee specifically that he will be one of the first tobe laid off in such an event, or warning employeesthat they must hereafter not talk about the Unionand must have all terms, conditions,or grievanceshandled on a direct basis with Respondent withoutseekingaid orassistancefrom the Union.(c)Refusing to bargain collectively with theabove-named Union as the exclusive collective-bar-gaining representative of the employees in the unitdescribed in paragraph 2(a) hereof.(d) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action, which itis found will effectuate the policies of the Act:(a)Upon request, bargain collectively with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local379, as exclusive collective-bargaining representa-tive of its employees in the unit described below inrespect to grievances, labor disputes, wages, ratesof pay, vacations, paid holidays, and other benefits,hours, or other conditions of work, and, if an un-derstanding or accord is reached, embody the samein a signed written agreement.The said unit is: Alltruckdrivers,warehousemen and yardmen of theRespondent employed at itsWaltham,Mas-sachusetts, plant but excluding office clerical em-ployees, guards, and supervisors as defined in Sec-tion 2(11) of the Act.(b) Post at its plant in Waltham, Massachusetts,copies of the attached notice marked "Appen-dix."" Copies of said notice, on forms provided bythe Regional Director for Region I. after being dulysigned by Respondent'srepresentative,shallbeposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-531dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing,within 20 days from the date of the receipt of thisRecommended Order what steps Respondent hastaken to comply herewith.18The complaint is dismissed in respect to all al-legations not-herewith sustained.'r In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "1" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuantto the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL, on request, bargain collectivelywith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 379, as the exclusive represen-tative of all our employees in the following ap-propriate unit:All truckdrivers,warehousemen andyardmen of the Respondent employed atitsWaltham,Massachusetts,plant but ex-cluding office clerical employees, guardsand supervisors as defined in Section2(11) of the Act.WE WILL embody in a signed document anyagreements reached with the above Union.WE WILL NOT question any employee regard-ing his membershipor activity on behalf of thator any other union for the purpose or with theforeseeable result of interfering with,restrain-ing, or coercing employees in the exercise oftheir rights guaranteed by the National LaborRelations Act.WE WILL NOT threaten employees to cuthoursor lay off employees if the Union comesinto the plant, or threaten any employee thathe will be one of the first to be laid off if theUnion comes in, or warn employees that theymust hereafter not talk about the Union, andmusthandleallterms,conditions,orgrievances directly with the Company and notseek the aid or assistanceof the Union.WE WILLNOT in any other manner interferewith, restrain, or coerce our employees in the 532DECISIONSOF NATIONALLABOR RELATIONS BOARDexerciseof the rightsguaranteedby the Na-tional Labor Relations Act.WALTHAM LIME &CEMENTCo.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and ,must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and New Sudbury Streets, Boston,Massachusetts 02203, Telephone 223-3300.